DETAILED ACTION
This Office Action is in response to the communication(s) filed on 11/18/2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(b) because they are incomplete.  37 CFR 1.83(b) reads as follows: 
When the invention consists of an improvement on an old machine the drawing must when possible exhibit, in one or more views, the improved portion itself, disconnected from the old structure, and also in another view, so much only of the old structure as will suffice to show the connection of the invention therewith.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are considered to be incomplete because it does not appear that “the stiffness reduced section extending helicoidally over the wall along a longitudinal direction of the pre-chamber 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 is rejected under 35 U.S.C. 112(b) because of the recitation of “between 50% and 90%, in particular substantially 50% or 75% of a non-reduced thickness of a section of the side wall adjacent to the stiffness reduced section”. It is unclear as to whether infringement will occur when the reduced material thickness is in the range of 50% to 90% or at 50% or 75% of a non-reduced thickness of a section of the sidewall, leaving the metes and bounds of the claim unclear. For the purposes of interpretation, the examiner has interpreted the above limitation as a reduced thickness that is between 50% and 90%.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 9, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Willi (US 2016/0326946 A1).
Regarding claim 1, Willi discloses a pre-chamber body (182) for an internal combustion engine, comprising a pre-chamber tip (distal tip 185) with a pre-chamber defined by an encircling side wall (182, 185) and at least one flow transfer passage (201, 204) fluidly connecting the pre-chamber and an exterior of the pre-chamber body (fig. 3), the flow transfer passage extending through the encircling wall (fig. 3), wherein the side wall is provided with at least one stiffness reduced section in proximity or adjacent to the flow transfer passages (see at least fig. 3, multiple are present, generally where the walls are the thinnest. Also note that the thickness of the wall is relative to where the section of wall is being compared).
Regarding claim 2, Willi further discloses wherein due to the stiffness reduced section a material thickness of the side wall is reduced, in particular locally reduced (see at least fig. 3 with generally thinner wall sections).
Regarding claim 3, Willi further discloses wherein the side wall due to the stiffness reduced section has a reduced material thickness that is between 50% and 90%, in particular substantially 50% or 75% of a non-reduced thickness of a section of the side wall adjacent to the stiffness reduced section (the wall sections of Willi varies widely and is noted that some parts of the stiffness reduced section [thinner area] will be within the range of 50%-75%% of a different wall section of 182, see at least fig. 3).
Regarding claim 4, Willi further discloses wherein at least one stiffness reduced section is situated between two adjacent flow transfer passages on an outside and/or inside of the side wall of the pre-chamber tip (see at least fig. 3 near distal tip 185).
Regarding claims 5 and 6, Willi further discloses wherein the stiffness reduced section (some sections of the helicoidal groove has reduced sections associated with it, see at least fig. 3) is a helicoidal groove over the inside of the side wall along a longitudinal direction of the pre-chamber body (see at least fig. 3).
Regarding claim 9, Willi further discloses wherein at least one stiffness reduced section is provided at an end face of the pre-chamber body tip (see at least fig. 3, wherein the middle of the distal tip is thinner than approximately at 1/3rd and 2/3rd of the distal tip 185).
Regarding claim 12, Willi further discloses wherein the flow transfer passage is formed by at least one tube extending through the side wall (see at least fig. 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 7-8, 1-11, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Willi (US 2016/0326946 A1) in view of Greier (US 2969050).
Regarding claims 7 and 8, Willi discloses the invention above.
	Willi is not relied upon to teach wherein at least one stiffness reduced section is a circumferential groove extending around a circumference of the pre-chamber tip.

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the present invention to modify the reference of Willi to having the circumferential groove extending around a circumference of the pre-chamber tip as disclosed in Becker in order to provide proper cooling to the tip of the pre-chamber.
Regarding claims 10, 11, 13, and claim 14, Willi is not relied on to teach the specific shapes of the transfer passages.
Greier discloses a pre-chamber for an internal combustion engine having transfer passages (3) (figs. 1, 2).
It would have been an obvious design choice before the effective filing date of the present invention to modify the reference of Willi to having the transfer passages of Greier in order to promote dissipation of heat (cooling) and ease of manufacturing.
For clarity, Willi as modified by Greier discloses wherein at least one stiffness reduced section is provided circumferentially around the flow transfer passage on the outside and/or inside of the side wall, wherein the stiffness reduced section is provided in the form of a circular milling groove around an outer opening of the flow transport passage, wherein at least one stiffness reduced section is a recess or countersink provided at an inner opening of the flow passage, and wherein at least one stiffness reduced section is provided in the form of a conical flow transfer passage which in particular tapers in a direction from the exterior of the pre chamber body to the pre chamber (see at least fig. 1 and 2 of Greier).
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XIAO EN MO/Primary Examiner, Art Unit 3747